DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7, 10, 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a video distribution apparatus comprising:
at least one processor causing the video distribution apparatus to act as:
a generation unit configured to generate a plurality of segment data, and to append an index including time information of the segment data, wherein each of the plurality of the segment data corresponds to a predetermined time period of video data;
a reception unit configured to receive, from an external apparatus, an acquisition request for the seqment data to which an index corresponding to a current time of the external apparatus is appended; and
a transmission unit configured to transmit, to the external apparatus, the segment data for the acquisition request received by the reception unit,
wherein in a case where, after the transmission unit transmits a first segment data, the reception unit receives from the external apparatus an acquisition request for a third segment data to be generated without receiving an acquisition request for a second segment data already generated subsequent to the first segment data and before the third segment data, the generation unit is configured to not change image data included in the second segment data and to change time information included in an index appended to the second seqment data to time information corresponding to the third segment data to update the second segment data as the third segment data, and
 wherein the transmission unit transmits the second segment data as the third segment data to the external apparatus in response to the acquisition request for the third segment data
Turgut et al. (US 2017/0332114) and Lohmar et al. (US 2020/0404361) are the closest prior art relating to the Applicant's claimed invention. 
Turgut discloses an apparatus and method for providing a virtual online live video channel is disclosed. The virtual video channel is generated without requiring a dedicated content provider and encoder for the channel. A schedule server stores a schedule for the virtual online live video channel, and the schedule may include one or more of live streaming video content, stored video content, and advertising. A video player establishes communication with a manifest server and requests playback of the video channel. The manifest server generates a per-user manifest file corresponding to the schedule of the video channel and delivers the per-user manifest file to the video player. The video player may then retrieve the desired video content from the content delivery network to produce the virtual online video channel.
Lohmar disclose the invention relates to a method for operating a media player (100) when receiving a live stream which comprising a sequence of media segments, each media segment comprising a plurality of media fragments. The method comprises —determining a tune-in segment and a tune-in fragment of the live stream, at which the media player intends to start consuming the live stream, —transmitting a media request towards a media providing entity, the media request comprising an indication indicating that the tune-in segment should start with the tune-in fragment as first media fragment, —receiving a media response originating from the media providing entity, the media response comprising the tune-in segment which starts with the tune-in fragment as first media fragment.
The prior art do not disclose or render obvious the amended features.

With respect to claim 10, the prior art of record fails to disclose singly or incombination or render obvious a method for a video distribution apparatus, comprising: 
generating a plurality of segment data and appending an index including time information of the segment data, wherein each of the plurality of the segment data corresponds to a predetermined time period of video data; 
receiving, from an external apparatus, an acquisition request for the segment data to which an index corresponding to a current time of the external apparatus is appended; and
transmitting, to the external apparatus, the segment data for the acquisition request received by the reception unit,
wherein in the generation of the segment data, in a case where, after transmitting a first segment data, the reception unit receives from the external apparatus an acquisition request for a third segment data to be generated without receiving an acquisition request for a second segment data already generated subsequent to the first segment data and before the third segment data, image data included in the second segment data is not changed and time information included in an index appended to the second seqment data is changed to time information corresponding to the third segment data to update the second segment data as the third segment data, and
wherein the second segment data updated as the third segment data is transmitted to the external apparatus in response to the acquisition request for the third segment data.
Turgut et al. (US 2017/0332114) and Lohmar et al. (US 2020/0404361) are the closest prior art relating to the Applicant's claimed invention. 
Turgut discloses an apparatus and method for providing a virtual online live video channel is disclosed. The virtual video channel is generated without requiring a dedicated content provider and encoder for the channel. A schedule server stores a schedule for the virtual online live video channel, and the schedule may include one or more of live streaming video content, stored video content, and advertising. A video player establishes communication with a manifest server and requests playback of the video channel. The manifest server generates a per-user manifest file corresponding to the schedule of the video channel and delivers the per-user manifest file to the video player. The video player may then retrieve the desired video content from the content delivery network to produce the virtual online video channel.
Lohmar disclose the invention relates to a method for operating a media player (100) when receiving a live stream which comprising a sequence of media segments, each media segment comprising a plurality of media fragments. The method comprises —determining a tune-in segment and a tune-in fragment of the live stream, at which the media player intends to start consuming the live stream, —transmitting a media request towards a media providing entity, the media request comprising an indication indicating that the tune-in segment should start with the tune-in fragment as first media fragment, —receiving a media response originating from the media providing entity, the media response comprising the tune-in segment which starts with the tune-in fragment as first media fragment.
The prior art do not disclose or render obvious the amended features.

With respect to claim 12, the prior art of record fails to disclose singly or incombination or render obvious a computer-readable non-transitory recording medium storing a program for causing a computer to function as:
a generation unit configured to generate a plurality of segment data and to append an index including time information of the segment data, wherein each of the plurality of the segment data corresponds to a predetermined time period of video data;
a reception unit configured to receive, from an external apparatus, an acquisition request for the seqment data to which an index corresponding to a current time of the external apparatus is appended; and
a transmission unit configured to transmit, to the external apparatus, the segment data for the acquisition request received by the reception unit,
wherein in a case where, after the transmission unit transmits a first segment data, the reception unit receives from the external apparatus an acquisition request for a third segment data to be generated without receiving an acquisition request for a second segment data already generated subsequent to the first segment data and before the third segment data, the generation unit is configured to not change image data included in the second segment data and to change time information included in an index appended to the second segment data to time information corresponding to the third segment data to update the second segment data as the third segment data, and
wherein the transmission unit transmits the second segment data as the third segment data to the external apparatus in response to the acquisition request for the third segment data.
Turgut et al. (US 2017/0332114) and Lohmar et al. (US 2020/0404361) are the closest prior art relating to the Applicant's claimed invention. 
Turgut discloses an apparatus and method for providing a virtual online live video channel is disclosed. The virtual video channel is generated without requiring a dedicated content provider and encoder for the channel. A schedule server stores a schedule for the virtual online live video channel, and the schedule may include one or more of live streaming video content, stored video content, and advertising. A video player establishes communication with a manifest server and requests playback of the video channel. The manifest server generates a per-user manifest file corresponding to the schedule of the video channel and delivers the per-user manifest file to the video player. The video player may then retrieve the desired video content from the content delivery network to produce the virtual online video channel.
Lohmar disclose the invention relates to a method for operating a media player (100) when receiving a live stream which comprising a sequence of media segments, each media segment comprising a plurality of media fragments. The method comprises —determining a tune-in segment and a tune-in fragment of the live stream, at which the media player intends to start consuming the live stream, —transmitting a media request towards a media providing entity, the media request comprising an indication indicating that the tune-in segment should start with the tune-in fragment as first media fragment, —receiving a media response originating from the media providing entity, the media response comprising the tune-in segment which starts with the tune-in fragment as first media fragment.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11044297 B2		Lederer; Stefan et al.
US 20140188826 A1	Gjaltema; Hendrik et al.
US 20140165093 A1	Redol; Joao et al.
US 20090222596 A1	Flynn; David et al.
US 7145492 B2		Hirano; Hideyuki et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/20/2022